IMISTERIO DE ENERG A Y Minas

Dirección general de loe
EAUIBIDO

a

MINISTERIO DE ENERGIA Y MINAS

MEMORANDUM NO (0 -95-Em/vMM

DEL E Ing. AMADO YATACO MEDINA
Vice Ministro de Minas

AL : Ing. JORGE DIAZ ARTIEDA
Director General de Minería

ASUNTO E Contratos de la Cía. Sociedad Minera Refinería de Zinc
de Cajamarquilla.

FECHA E San Borja, 16 de febrero de 1995.

Me dirijo a usted, a fin de adjuntarle al presente, una copia del
Contrato de Garantías y Medidas de Promoción a la Inversión celebrado con la Cía.
Sociedad Minera Refinería de Zinc de Cajamarquila, para su archivo.

Atentamente,

e

Ima. AMADO YATACO Ma
Viso Ministro de Minas

Adj.: lo indicado

CONTRATO DE GARANTIAS Y MEDIDAS DE PROMOCION A LA INVERSION

DECRETO SUPREMO N* 014-94-EM

SEÑOR NOTARIO:

SIRVASE USTED EXTENDER EN SU REGISTRO DE ESCRITURAS PUBLICAS,
UNA DE CONTRATO DE GARANTIAS Y MEDIDAS DE PROMOCION A LA
INVERSION QUE CELEBRAN DE UNA PARTE EL ESTADO PERUANO,
DEBIDAMENTE REPRESENTADO POR EL MINISTRO DE ENERGIA Y/
MINAS, ING. DANIEL HOKAMA TOKASHIKI, AUTORIZADO POR DECRETO
SUPREMO NUMERO 04-94-EM DE FECHA 03 DE FEBRERO DE 1994, A
QUIEN EN ADELANTE SE LE DENOMINARA "EL ESTADO"; Y, DE LA
OTRA PARTE, LA COMPAÑIA SOCIEDAD MINERA REFINERIA DE ZINC DE
CAJAMARQUILLA S.A., TITULAR DE ACTIVIDAD MINERA, CON REGISTRO
UNICO DE CONTRIBUYENTE NUMERO 26167795, SOCIEDAD EXISTENTE,
Y CONSTITUIDA DE ACUERDO CON LAS LEYES DE LA REPUBLICA DEL
PERU, INSCRITA EN FICHA 40157, ASIENTO NUMERO 0001, DEL LIBRO
DE SOCIEDADES CONTRACTUALES Y OTRAS PERSONAS JURIDICAS DEL
REGISTRO PUBLICO DE MINERIA EN LIMA, DOMICILIADA EN
BERNARDO MONTEAGUDO N* 222, MAGDALENA DEL MAR, LIMA, A QUIEN
EN ADELANTE SE LE  DENOMINARA "EL TITULAR", DEBIDAMENTE
REPRESENTADA POR EL SEÑOR JORGE KAWAMURA ANTICH, SEGUN PODER
QUE USTED SEÑOR NOTARIO SE SERVIRA INSERTAR; Y CON LA
INTERVENCION DEL BANCO CENTRAL DE RESERVA DEL PERU, PARA
EL EXCLUSIVO FIN DE LA SUBCLAUSULA 9.2 DEBIDAMENTE

REPRESENTADO POR JS ALMST ER DE doi yo
ROCHA... MAR.LE..... iaa
ANTONJTO. RAMIREZ, AND, SEGUN

COMPROBANTE QUE TAMBIEN SE SERVIRA INSERTAR, AL QUE EN
ADELANTE SE LE DENOMINARA "BANCO CENTRAL", EN LOS TERMINOS Y
CONDICIONES SIGUIENTES:

CLAUSULA PRIMERA: ANTECEDENTES

1.1 POR ESCRITO DE FECHA 03 DE FEBRERO DE 1995, EL TITULAR
INVOCANDO LO DISPUESTO EN EL ARTICULO 83” DEL TEXTO UNICO
ORDENADO DE LA LEY GENERAL DE MINERIA, DECRETO SUPREMO N?*
014-92-EM, EL QUE EN ADELANTE SE DENOMINARA "TEXTO UNICO
ORDENADO", PRESENTO ANTE EL MINISTERIO DE ENERGIA Y MINAS LA
SOLICITUD CORRESPONDIENTE PARA QUE MEDIANTE CONTRATO SE LE
GARANTICE LOS BENEFICIOS CONTENIDOS EN LOS ARTICULOS 72”,
80” Y 84” DEL MISMO CUERPO LEGAL, EN RELACION A LA INVERSION
EN “SU GCONCESION DE BENEFICIO REFINERIA DE ZINC DE
CAJAMARQUILLA, EN ADELANTE "PROYECTO CAJAMARQUILLA Y OTROS."

1.2 EN ATENCION A LO DISPUESTO POR EL ARTICULO 85* DEL
TEXTO UNICO ORDENADO, EL TITULAR ADJUNTO A SU SOLICITUD EL
ESTUDIO DE FACTIBILIDAD TECNICO-ECONOMICO CORRESPONDIENTE.

1.3 POR DECRETO SUPREMO N” 06-95-PCM, DE 02 DE FEBRERO DE
1995, SE HA OTORGADO A FAVOR DE "EL TITULAR" LA GARANTIA DE
SUSCRIPCION DEL PRESENTE CONTRATO DE ACUERDO CON LA NORMA

d
Tres ci
CbAor
2

DE EXCEPCION CONTENIDA EN EL TERCER PARRAFO DEL ARTICULO
83” DEL TEXTO UNICO ORDENADO, PARA CUYO EFECTO EL TITULAR
SUSTENTO SUS INVERSIONES EN UN PROGRAMA DE INVERSION, EL
MISMO QUE, UNA VEZ APROBADO , HA PERMITIDO AL TITULAR
CUMPLIR CON EL PREREQUISITO ESTABLECIDO POR EL ARTICULO 85
DEL TEXTO UNICO ORDENADO.

EN CONSECUENCIA, CUANDO EN EL PRESENTE CONTRATO SE HAGA
REFERENCIA AL "ESTUDIO DE FACTIBILIDAD", SE ENTENDERA QUE
SE TRATA DEL PROGRAMA DE INVERSION DISPUESTO POR EL DECRETO
SUPREMO N* 06-94-PCM, QUE HA SUSTITUIDO AL ESTUDIO DE
FACTIBILIDAD TECNICO ECONOMICO QUE, CON EL CARACTER DE
DECLARACION JURADA, CONSIGNA EL ARTICULO 85 DEL TEXTO
UNICO ORDENADO.

1.4 DE IGUAL MANERA, DE ACUERDO CON LA EXCEPCION CONTENIDA
EN EL ARTICULO 83” DEL TEXTO UNICO ORDENADO, EL DECRETO
SUPREMO N* 06-94-PCM DISPONE QUE EL CONTRATO DE ESTABILIDAD
SE REFIERA A LAS INVERSIONES QUE REALICE EL TITULAR EN
FAVOR DE SUS PROPIAS ACTIVIDADES MINERAS, EN CUALQUIERA DE
LOS RUBROS COMPRENDIDOS EN EL ARTICULO 19” DEL REGLAMENTO,
REFERIDOS A LA ACTIVIDAD MINERA EN GENERAL.

EN CONSECUENCIA, EN RELACION A LO ESTABLECIDO EN EL
PARAGRAFO 1.1. Y EN LA CLAUSULA TERCERA DEL PRESENTE
CONTRATO, SE PRECISA QUE LA INVERSION A EFECTUARSE POR EL
TITULAR SE CIRCUNSCRIBIRA INICIALMENTE A LA REFINERIA DE
ZINC DE CAJAMARQUILLA Y POSTERIORMENTE SE EXTENDERA A LAS
DEMAS ACTIVIDADES CONSIGNADAS EN EL PROGRAMA DE
INVERSIONES.

SE PRECISA IGUALMENTE QUE EL EFECTO DEL BENEFICIO DEL
PRESENTE CONTRATO RECAERA EXCLUSIVAMENTE EN LAS ACTIVIDADES
MINERAS PROPIAS DEL TITULAR.

CLAUSULA SEGUNDA : APROBACION DEL ESTUDIO DE FACTIBILIDAD
TECNICO-ECONOMICO.

CON FECHA 14 DE FEBRERO DE 1995, MEDIANTE RESOLUCION
DIRECTORAL N” 046-95-EM/DGM, LA [DIRECCION GENERAL DE
MINERIA HA APROBADO EL ESTUDIO DE FACTIBILIDAD TECNICO-
ECONOMICO, DE ACUERDO CON LO ESTABLECIDO POR EL ARTICULO
85” DEL TEXTO UNICO ORDENADO.

CLAUSULA TERCERA : DE LOS DERECHOS MINEROS

CONFORME A LO EXPRESADO EN 1.1, EL "PROYECTO CAJAMARQUILLA Y
OTROS "SE CIRCUNSCRIBE A LA CONCESION DE BENEFICIO REFINERIA
DE ZINC DE CAJAMARQUILLA INCLUIDA EN EL ANEXO I.

LO PREVISTO EN EL PARRAFO QUE ANTECEDE NO IMPIDE QUE EL
TITULAR INCORPORE OTROS DERECHOS MINEROS AL "PROYECTO
CAJAMARQUILLA Y OTROS", PREVIA APROBACION DE LA DIRECCION
GENERAL DE MINERIA.

CLAUSULA CUARTA : DEL PLAN DE INVERSIONES Y PLAZO DE
EJECUCION.

AS
WE tionro!

Wince
3

4.1 EL PLAN DE INVERSIONES INCLUIDO EN EL ESTUDIO DE
FACTIBILIDAD REFERIDO EN EL ARTICULO 85” DEL TEXTO UNICO
ORDENADO, COMPRENDE EN DETALLE LAS OBRAS, LABORES Y
ADQUISICIONES NECESARIAS PARA LA PUESTA EN MARCHA DEL
PROYECTO CAJAMARQUILLA Y OTROS; Y, PRECISA ADEMAS, EL
BENEFICIO A OBTENERSE.

ESTE PLAN DE INVERSIONES, DEBIDAMENTE APROBADO POR LA
DIRECCION GENERAL DE MINERIA PARA LOS EFECTOS DE LA
SUSCRIPCION DE ESTE INSTRUMENTO, FORMA PARTE INTEGRANTE DEL
MISMO COMO ANEXO II.

4.2 EL PLAZO TOTAL DE EJECUCION DEL PLAN DE INVERSIONES ES DE
120 MESES QUE VENCERA EL 14 DE FEBRERO DE 2005.

SI ALGUN CAMBIO SE REQUIRIERA HACER, PODRA PROCEDERSE
RESPECTO DE LAS OBRAS Y LABORES PENDIENTES DE EJECUTAR;
SIEMPRE QUE NO SE AFECTE EL OBJETO FINAL DEL PLAN DE
INVERSIONES; Y, SIEMPRE TAMBIEN QUE EL TITULAR PRESENTE
PREVIAMENTE A LA DIRECCION GENERAL DE MINERIA LA SOLICITUD DE
APROBACION DE TALES MODIFICACIONES Y/O AMPLIACIONES Y, SIN
PERJUICIO TAMBIEN, DE LA APROBACION POR PARTE DE DICHA
DIRECCION GENERAL PARA QUE LAS MODIFICACIONES Y/O
AMPLIACIONES EFECTUADAS QUEDEN CONVALIDADAS Y SEAN INCLUIDAS
EN EL PLAN DE INVERSIONES.

4.3 ENTRE LAS PRINCIPALES OBRAS Y LABORES CONTENIDAS EN EL
PLAN DE INVERSIONES FIGURAN LAS SIGUIENTES:

CONSTRUCCION DE POZA DE JAROSITA N” 4.”

CAMBIO DEL SISTEMA DE TRANSPORTE DE LAMINAS DE ZINC.
REPOTENCIACION DE TRANSFORECTIFICADORES. +

OPTIMIZACION DE LA FILTRACION DEL RESIDUO JAROSITA.
AUTOMATIZACION DE LA PLANTA DE LIXIVIACION Y PURIFICACION. *
PROSPECCION, EXPLORACION Y EVENTUAL EXPLOTACION DE MINAS.

ASS
4 UY Lu Lu Ly
DURLVNEA

4,4 CON LA EJECUCION DEL PLAN DE INVERSIONES, EL TITULAR
ESPERA OBTENER DURANTE EL PERIODO DEL CONTRATO MEJORAS
IMPORTANTES EN LA CAPACIDAD DE LA CASA DE CELDAS, EN LA
RECUPERACION DE ZINC, EN LOS RECICLOS INTERNOS DE ESCORIA Y
POLVO DE ZINC Y EN EL ABASTECIMIENTO DE CONCENTRADOS.

CLAUSULA QUINTA : DEL MONTO DE LA INVERSION DEL "PROYECTO-
CAJAMARQUILLA Y OTROS" Y DE SU FINANCIAMIENTO.

5.1 LA EJECUCION DEL PLAN DE INVERSIONES REQUIERE DE UNA
INVERSION TOTAL NO MENOR DE US $ 50'000,000 (CINCUENTA
MILLONES DE DOLARES AMERICANOS); CIFRA ESTA QUE INCLUYE:

- US$ 20'000,000 (VEINTE MILLONES DE DOLARES AMERICANOS ) QUE
REPRESENTA EL APORTE PROPIO DEL TITULAR.

- US$ 30'000,000 (TREINTA MILLONES DE DOLARES AMERICANOS)
CORRESPONDIENTES A APORTES PROPIOS Y PRESTAMOS.

5d EL MONTO DEFINITIVO DE LA INVERSION SE FIJARA A LA

de

WMeéciento)

DMucides
4

TERMINACION DE LAS OBRAS, DE CONFORMIDAD CON LO DISPUESTO EN
EL ARTICULO 30”. DEL REGLAMENTO DEL TITULO NOVENO DEL TEXTO
UNICO ORDENADO, APROBADO POR DECRETO SUPREMO N” 024-93-EM,
QUE EN ADELANTE SE DENOMINARA "EL REGLAMENTO".

CLAUSULA SEXTA : DE LA ENTRADA EN PRODUCCION

6.1 SE ENTIENDE COMO FECHA DE ENTRADA EN PRODUCCION, EL
NONAGESIMO DIA DE CULMINACION DEL PROYECTO "CAJAMARQUILLA Y
OTROS".

6.2 LA FECHA DE ENTRADA EN PRODUCCION, PARA QUE SEA FIJADA
COMO TAL, DEBERA PONERSE EN CONOCIMIENTO DE LA DIRECCION
GENERAL DE MINERIA, MEDIANTE DECLARACION JURADA DEL TITULAR,
DENTRO DE LOS 90 DIAS CALENDARIO SIGUIENTES A DICHA FECHA.

CLAUSULA SETIMA : DE LA TERMINACION DEL PLAN DE INVERSIONES

7.1 DENTRO DE LOS 90 DIAS DE TERMINADA LA EJECUCION DEL PLAN
DE INVERSIONES DEL "PROYECTO CAJAMARQUILLA Y OTROS", EL
TITULAR PRESENTARA A LA DIRECCION GENERAL DE MINERIA:

7.1.1 DECLARACION JURADA RELATIVA A LA EJECUCION DEL MISMO,
DETALLANDO LAS OBRAS Y ADQUISICIONES REALIZADAS ASI COMO EL
MONTO DEFINITIVO FINANCIADO CON ENDEUDAMIENTO Y CON CAPITAL
PROPIO.

7.1.2 ESTADOS FINANCIEROS A LA FECHA DE LA CONCLUSION DEL
PROYECTO, CON ANEXOS, NOTAS DEMOSTRATIVAS DE LAS INVERSIONES
Y ADQUISICIONES REALIZADAS Y DE SU FINANCIACION, RESPALDADOS
POR INFORMES DE AUDITORES INDEPENDIENTES.

7.1.3 IGUALMENTE, DEBERA EL TITULAR PONER A DISPOSICION DE
LA DIRECCION GENERAL DE MINERIA, EN EL LUGAR DONDE LLEVE SU
CONTABILIDAD, TODA LA DOCUMENTACION QUE PUDIERA SER NECESARIA
PARA COMPROBAR LA VERACIDAD DE LA INFORMACION CONTENIDA EN LA
DECLARACION.

7.2 LA DIRECCION GENERAL DE MINERIA, DENTRO DE LOS 120 DIAS
DE PRESENTADA Y PUESTA A SU DISPOSICION LA DOCUMENTACION
PREVISTA EN 7.1.1, 7.1.2 Y 7.1.3 PODRA FORMULAR OBSERVACIONES
REFERIDAS UNICAMENTE A LA INCLUSION DE INVERSIONES Y GASTOS
NO PREVISTOS EN EL PLAN DE INVERSIONES O EN SUS
MODIFICACIONES DEBIDAMENTE APROBADAS O, REFERIDAS A ERRORES
NUMERICOS; OBSERVACIONES QUE ADEMAS DEBERAN SER
FUNDAMENTADAS. SI ASI PROCEDIERA, EL TITULAR TENDRA UN PLAZO
DE TREINTA DIAS PARA ABSOLVER LAS OBSERVACIONES, VENCIDO EL
CUAL, SE ABRIRA EL PROCEDIMIENTO A PRUEBA POR TREINTA DIAS
ADICIONALES, VENCIDO EL CUAL LA DIRECCION GENERAL DE MINERIA,
RESOLVERA DENTRO DE LOS SESENTA DIAS SIGUIENTES, SA
BAJO RESPONSABILIDAD DEL DIRECTOR GENERAL. DE NO LEVANTARSE
LAS OBSERVACIONES EN EL PLAZO INDICADO QUEDARAN
AUTOMATICAMENTE SUSPENDIDOS LOS BENEFICIOS DEL PRESENTE
CONTRATO. DE CONTINUAR ESTA OMISION POR SESENTA DIAS
ADICIONALES, EL CONTRATO QUEDARA RESUELTO.

CLAUSULA OCTAVA : DEL PLAZO DE LAS GARANTIAS CONTRACTUALES.

31m

Xreciento)

5

0.1. EL PLAZO DE LAS GARANTIAS PACTADAS EN EL PRESENTE
CONTRATO SE EXTENDERA POR QUINCE AÑOS, CONTADOS A PARTIR DEL
EJERCICIO EN QUE SE ACREDITE LA INVERSION REALIZADA Y ESTA
SEA APROBADA POR LA DIRECCION GENERAL DE MINERIA.

8.2 A SOLICITUD DEL TITULAR EL COMPUTO DEL PLAZO DE LAS
GARANTIAS PODRA INICIARSE EL 1” DE ENERO DEL EJERCICIO
SIGUIENTE AL INDICADO EN 8.1. LA SOLICITUD CORRESPONDIENTE
DEBERA PRESENTARSE A MAS TARDAR EL 14 DE FEBRERO DE 1998.

8.3 DE IGUAL MANERA, A SOLICITUD DEL TITULAR, PODRA
ADELANTARSE EL REGIMEN DE GARANTIAS PACTADO EN EL PRESENTE
CONTRATO A LA ETAPA DE INVERSION, CON UN MAXIMO DE OCHO (8)
EJERCICIOS CONSECUTIVOS, PLAZO QUE SE DEDUCIRA DEL ACORDADO
EN 8.1.

LA SOLICITUD CORRESPONDIENTE DEBERA PRESENTARSE ANTE LA
DIRECCION GENERAL DE MINERIA A MAS TARDAR EL 14 DE FEBRERO DE
NS:

8.4 EN CUALQUIER CASO EL PLAZO SE ENTENDERA POR EJERCICIOS
GRAVABLES COMPLETOS Y CONSECUTIVOS. LOS EFECTOS DE LA
GARANTIA CONTRACTUAL REGIRAN SEGUN LO DISPUESTO POR LOS
ARTICULOS 33" Y 34” DEL REGLAMENTO, SEGUN SEA EL CASO.

LAUSULA NOVENA : DE LAS GARANTIAS CONTRACTUALES :

POR LA PRESENTE EL ESTADO GARANTIZA AL TITULAR, DE
CONFORMIDAD CON LOS ARTICULOS 72”, 80” Y 84* DEL TEXTO UNICO
ORDENADO Y LOS ARTICULOS 14*, 15%, 16%, 17% Y 22% DEL
REGLAMENTO Y, POR EL PLAZO PRECISADO EN 8.1 Y SIN PERJUICIO
DE LO INDICADO EN 8.2 Y 8.3, LO SIGUIENTE:

9.1 QUE LA COMERCIALIZACION DE SUS PRODUCTOS SERA LIBRE
CONFORME PRESCRIBE EL INCISO D) DEL ARTICULO 80” DEL TEXTO
UNICO ORDENADO. ES DECIR, EL ESTADO GARANTIZA LA LIBRE
DISPONIBILIDAD EN LA EXPORTACION Y VENTA INTERNA POR EL
TITULAR DE SUS PRODUCTOS MINERALES, NO PUDIENDO APLICAR
MEDIDAS QUE PUEDAN:

9.1.1. LIMITAR LA FACULTAD DEL TITULAR DE VENDER A CUALQUIER
DESTINO.

dia SUSPENDER O POSTERGAR DICHAS VENTAS INTERNAS Y/O
EXPORTACIONES.

9.1.3 IMPONER LA VENTA EN CUALQUIER MERCADO, SEA LOCAL O DEL
EXTERIOR.

9.1.4 IMPONER EL PAGO DE DICHOS PRODUCTOS A BASE DE TRUEQUES
O EN MONEDAS NO VALIDAS PARA PAGOS INTERNACIONALES.

9.2 INTERVIENE EL BANCO CENTRAL, EN REPRESENTACION DEL
ESTADO, CONFORME A LO PREVISTO EN LOS ARTICULOS 72” Y 80” DEL
TEXTO UNICO ORDENADO, PARA OTORGAR LAS SIGUIENTES GARANTIAS
EN FAVOR DEL TITULAR, DURANTE EL PLAZO DE LOS BENEFICIOS Y
GARANTIAS :

31
SSA

Meco
A) LIBRE DISPOSICION EN EL PAIS Y EN EL EXTERIOR DE LAS
DIVISAS GENERADAS POR SUS EXPORTACIONES, OBJETO DEL CONTRATO,
DE ACUERDO A LAS NORMAS VIGENTES A LA FECHA DE SUSCRIPCION DEL
PRESENTE CONTRATO.

B) LIBRE CONVERTIBILIDAD A MONEDA EXTRANJERA DE LA MONEDA
NACIONAL GENERADA POR LA VENTA EN EL PAIS DE SU PRODUCCION
MINERA OBJETO DEL CONTRATO. DE ACUERDO A ELLO, EL TITULAR DE
LA ACTIVIDAD MINERA TENDRA DERECHO A ADQUIRIR LA MONEDA
EXTRANJERA QUE REQUIERA PARA LOS PAGOS DE BIENES Y SERVICIOS,
ADQUISICION DE EQUIPOS, SERVICIO DE DEUDA, COMISIONES,
UTILIDADES, DIVIDENDOS, PAGO DE REGALIAS, REPATRIACION DE
CAPITALES, HONORARIOS Y, EN GENERAL, CUALQUIER DESEMBOLSO QUE
REQUIERA Y QUE EL TITULAR TENGA DERECHO A GIRAR EN MONEDA
EXTRANJERA, DE ACUERDO A LAS NORMAS VIGENTES A LA FECHA DE
SUSCRIPCION DEL PRESENTE CONTRATO.

PARA EFECTUAR LAS OPERACIONES DE CONVERSION, EL TITULAR
ACUDIRA A LAS ENTIDADES DEL SISTEMA FINANCIERO ESTABLECIDAS
EN EL PAIS.

EN CASO DE QUE EL REQUERIMIENTO DE DIVISAS A QUE SE REFIERE EL
PRESENTE APARTADO NO PUEDA SER ATENDIDO TOTAL O PARCIALMENTE
POR LAS ENTIDADES MENCIONADAS, EL BANCO CENTRAL PROPORCIONARA
AL TITULAR LA MONEDA EXTRANJERA, EN LA MEDIDA EN QUE FUERE
NECESARIO.

PARA EL FIN INDICADO, EL TITULAR DEBERA DIRIGIRSE POR ESCRITO
AL BANCO CENTRAL, REMITIENDOLE FOTOCOPIA DE COMUNICACIONES
RECIBIDAS DE NO MENOS DE TRES ENTIDADES DEL SISTEMA
FINANCIERO, EN LAS QUE SE LE INFORME LA IMPOSIBILIDAD DE
ATENDER, EN TODO O EN PARTE, SUS REQUERIMIENTOS DE DIVISAS.

LAS COMUNICACIONES DE LAS ENTIDADES DEL SISTEMA FINANCIERO
SERAN VALIDAS POR LOS DOS DIAS UTILES ULTERIORES A LA FECHA
DE SU EMISION.

ANTES DE LAS 11 A.M. DEL DIA UTIL SIGUIENTE AL DE LA
PRESENTACION DE LOS DOCUMENTOS PRECEDENTEMENTE INDICADOS, EL
BANCO CENTRAL COMUNICARA AL TITULAR EL TIPO DE CAMBIO QUE
UTILIZARA PARA LA CONVERSION DEMANDADA, EL QUE REGIRA SIEMPRE
QUE EL TITULAR HAGA ENTREGA EL MISMO DIA DEL CONTRAVALOR EN
MONEDA NACIONAL.

SI, POR CUALQUIER CIRCUNSTANCIA, LA ENTREGA DEL CONTRAVALOR
NO FUESE HECHA POR EL TITULAR EN LA OPORTUNIDAD INDICADA, EL
BANCO CENTRAL LE COMUNICARA AL SIGUIENTE DIA UTIL, CON LA
MISMA LIMITACION HORARIA, EL TIPO DE CAMBIO QUE REGIRA PARA
LA CONVERSION, DE EFECTUARSELA ESE MISMO DIA.

C) NO DISCRIMINACION EN MATERIA CAMBIARIA EN LO REFERENTE A
LAS REGULACIONES QUE EMITA EL BANCO CENTRAL Y AL TIPO DE
CAMBIO APLICABLE A LAS OPERACIONES DE CONVERSION,

319)
VES)

VIECIN VE ,
NY

ENTENDIENDOSE QUE DEBERA OTORGARSE EL MEJOR TIPO DE CAMBIO
PARA OPERACIONES DE COMERCIO EXTERIOR, SI EXISTIERA ALGUN
TIPO DE CONTROL O SISTEMA DE CAMBIO DIFERENCIAL.

9.2.1 DE ACUERDO CON LO DISPUESTO EN EL ULTIMO PARRAFO DEL
ARTICULO 15” DEL REGLAMENTO DE LA LEY GENERAL DE MINERIA, EL
TITULAR PROPORCIONARA AL BANCO CENTRAL LA INFORMACION
ESTADISTICA QUE ESTE LE SOLICITE.

or 22 EL TITULAR TENDRA DERECHO A ACOGERSE TOTAL O
PARCIALMENTE, CUANDO RESULTE PERTINENTE, A NUEVOS
DISPOSITIVOS LEGALES EN MATERIA DE CAMBIO O A NORMAS
CAMBIARIAS QUE SE EMITA DURANTE LA VIGENCIA DEL CONTRATO,
INCLUYENDO LOS DISPOSITIVOS Y LAS NORMAS QUE TRATEN ASPECTOS
CAMBIARIOS NO CONTEMPLADOS EN LA PRESENTE SUB-CLAUSULA 9.2,
SIEMPRE QUE TENGAN CARACTER GENERAL O SEAN DE APLICACION A LA
ACTIVIDAD MINERA.

EL ACOGIMIENTO A LOS NUEVOS DISPOSITIVOS O NORMAS NO AFECTARA
LA VIGENCIA DE LA GARANTIA A QUE SE REFIERE LA PRESENTE SUB-
CLAUSULA 9.2, COMO TAMPOCO EL EJERCICIO DE LAS GARANTIAS QUE
CONCIERNEN A ASPECTOS DISTINTOS A LOS CONTEMPLADOS EN LOS
NUEVOS DISPOSITIVOS O NORMAS.

QUEDA CONVENIDO QUE, EN CUALQUIER MOMENTO, EL TITULAR PODRA,
RETOMAR LA GARANTIA QUE ESCOGIO NO UTILIZAR Y QUE LA
CIRCUNSTANCIA DE OBRAR DE ESA MANERA NO LE GENERARA DERECHOS
U OBLIGACIONES POR EL PERIODO EN QUE SE ACOGIO A ESOS NUEVOS
DISPOSITIVOS O NORMAS.

SE PRECISA IGUALMENTE QUE EL RETORNO POR EL TITULAR A ALGUNAS
DE LAS GARANTIAS OBJETO DE LA PRESENTE SUB-CLAUSULA 9.2, EN
NADA AFECTA LA GARANTIA DE QUE SE TRATE O A LAS DEMAS
GARANTIAS, NI GENERA PARA EL TITULAR DERECHOS U OBLIGACIONES
ADICIONALES.

LA DECISION DEL TITULAR DE ACOGERSE A LOS NUEVOS DISPOSITIVOS
O NORMAS, ASI COMO LA DE RETOMAR LA GARANTIA QUE OPTO POR NO
UTILIZAR, DEBERAN SER COMUNICADAS POR ESCRITO AL BANCO
CENTRAL Y SOLO DESDE ENTONCES SURTIRAN EFECTO.

9.3 QUE TENDRA LA FACULTAD DE AMPLIAR LA TASA GLOBAL ANUAL DE
DEPRECIACION SOBRE SUS ACTIVOS FIJOS, HASTA VEINTE (20) POR
CIENTO, FIJADA POR LA DIRECCION GENERAL DE MINERIA.

LA TASA PODRA SER VARIADA ANUALMENTE POR EL TITULAR, PREVIA
COMUNICACION A LA SUPERINTENDENCIA NACIONAL DE ADMINISTRACION
TRIBUTARIA, PERO SIN EXCEDER EL LIMITE SEÑALADO
ANTERIORMENTE, EXCEPTO EN LOS CASOS EN QUE LA LEY DEL
IMPUESTO A LA RENTA AUTORICE PORCENTAJES GLOBALES MAYORES.

9,4 QUE PODRA LLEVAR SU CONTABILIDAD EN DOLARES DE LOS
ESTADOS UNIDOS DE NORTEAMERICA, DE ACUERDO CON LO PREVISTO EN
EL ARTICULO 16” DEL REGLAMENTO.

PARA EL EFECTO, EL TITULAR DEBERA OBSERVAR LO SIGUIENTE:

3lo
Vretrientos
VEINTE
eN
e

8

9.4.1 AL CIERRE DEL EJERCICIO EN QUE SE CELEBRE EL CONTRATO
SE PRACTICARAN DOS BALANCES : UNO EN MONEDA NACIONAL Y EL OTRO
EN DOLARES; DETERMINANDOSE TODAS LAS OBLIGACIONES DE TAL
EJERCICIO SOBRE EL BALANCE EN NUEVOS SOLES.

EL BALANCE EN MONEDA NACIONAL DEBERA REFLEJAR EL AJUSTE
INTEGRAL POR INFLACION A QUE SE REFIERE EL DECRETO
LEGISLATIVO 627 Y NORMAS MODIFICATORIAS.

9.4.2 LA CONTABILIDAD SE CONVERTIRA A DOLARES, A PARTIR DEL
EJERCICIO SIGUIENTE A AQUEL EN QUE SE CELEBRE EL CONTRATO; LO
QUE SE HARA DE CONFORMIDAD CON LAS NORMAS INTERNACIONALES
CONTABLES CORRESPONDIENTES, ESTABLECIDAS POR EL COMITE
INTERNACIONAL DE NORMAS DE CONTABILIDAD, FIJANDOSE LA
CONVERSION EN DOLARES HISTORICOS, CON DICTAMEN DE UNA FIRMA
DE AUDITORES INDEPENDIENTES, CUYA DESIGNACION SERA APROBADA
PREVIAMENTE POR LA DIRECCION GENERAL DE MINERIA A PROPUESTA
DEL TITULAR; SIN PERJUICIO DEL CUMPLIMIENTO DE LO ESTABLECIDO
EN LAS DISPOSICIONES VIGENTES SOBRE LA MATERIA.

9.4.3 LA CANCELACION DE LAS OBLIGACIONES TRIBUTARIAS, SE
EFECTUARA EN DOLARES.

SI FUERA EL CASO, LA DETERMINACION Y EL PAGO DE LAS SANCIONES
RELACIONADAS CON EL INCUMPLIMIENTO DEL PAGO DE OBLIGACIONES
TRIBUTARIAS, SE EFECTUARA EN DOLARES.

9.4.4 SI CONCLUYERA EL PLAZO DEL PRESENTE CONTRATO ANTES DE
QUE FINALIZARA UNO O MAS PERIODOS DE CINCO AÑOS DE LLEVARSE
LA CONTABILIDAD EN DOLARES, EL TITULAR EN ESTA EVENTUALIDAD
DEBERA, A PARTIR DEL EJERCICIO INMEDIATO SIGUIENTE, CONVERTIR
LA CONTABILIDAD A MONEDA NACIONAL EMPLEANDO PARA EL EFECTO
LAS MISMAS NORMAS Y AUTORIZACIONES REFERIDAS EN 9.4.1 .

9.4.5 LOS AJUSTES CONTABLES QUE SE PRODUZCAN COMO
CONSECUENCIA DE LA CONVERSION A DOLARES Y DESPUES DE
FINALIZADO EL CONTRATO, A NUEVOS SOLES, NO SERAN COMPUTABLES
PARA LOS EFECTOS DE LA APLICACION DEL IMPUESTO A LA RENTA.

9.4.6 EL TIPO DE CAMBIO DE CONVERSION EN EL CASO DE
IMPUESTOS PAGADEROS EN NUEVOS SOLES, SERA EL MAS
FAVORABLE PARA EL FISCO.

9.4.7 QUEDA EXPRESAMENTE ESTABLECIDO QUE DURANTE EL PERIODO
EN QUE EL TITULAR ESTE SUJETO A LLEVAR SU CONTABILIDAD EN
DOLARES, QUEDARA EXCLUIDO DE LAS NORMAS DE AJUSTE INTEGRAL
POR INFLACION A QUE SE REFIERE EL DECRETO LEGISLATIVO 627 Y
NORMAS MODIFICATORIAS, Y CUALQUIER REVALUACION o
REVALORIZACION VOLUNTARIA DE SUS ACTIVOS NO TENDRA EFECTO
TRIBUTARIO ALGUNO.

9.5 QUE GOZARA DE ESTABILIDAD TRIBUTARIA EN LOS TERMINOS
ESTABLECIDOS EN LOS INCISOS A) Y E) DEL ARTICULO 80” DEL TEXTO
UNICO ORDENADO Y EN EL REGLAMENTO, SIN QUE LAS MODIFICACIONES
O NUEVAS NORMAS QUE SE DICTEN A PARTIR DEL DIA SIGUIENTE DE LA
FECHA DE APROBACION DEL ESTUDIO DE FACTIBILIDAD, LA AFECTEN
EN FORMA ALGUNA.

yal
“ciento
VEÍNTE y gue
Y

SIN PERJUICIO DE LO INDICADO EN EL PARRAFO ANTERIOR, LA
GARANTIA DE ESTABILIDAD TRIBUTARIA COMPRENDE ADEMAS EL
SIGUIENTE REGIMEN:

9.5.1 EL IMPUESTO A LA RENTA, EL PROCEDIMIENTO DE
DETERMINACION Y LAS TASAS DEL MISMO ESTABLECIDOS POR LAS
DISPOSICIONES VIGENTES A LA FECHA DE APROBACION DEL ESTUDIO
DE FACTIBILIDAD, APLICABLE AL TIEMPO DE Y SOBRE EL MONTO POR
DISTRIBUIR DE ACUERDO CON EL INCISO B) DEL ARTICULO 72” DEL
TEXTO UNICO ORDENADO Y EL ARTICULO 10% DEL REGLAMENTO; CON
LAS DEDUCCIONES Y CONDICIONES ESTABLECIDAS EN EL INCISO D)
DEL ARTICULO 72” DEL TEXTO UNICO ORDENADO Y EN LA FORMA
DISPUESTA POR EL ARTICULO 11” DEL REGLAMENTO.

9.5.2 LA COMPENSACION Y/O DEVOLUCION TRIBUTARIA, EN LA FORMA
ESTABLECIDA POR LOS DISPOSITIVOS VIGENTES A LA FECHA DE
APROBACION DEL ESTUDIO DE FACTIBILIDAD.

9.5.3 LOS DERECHOS ARANCELARIOS DE ACUERDO CON LAS NORMAS
VIGENTES A LA FECHA DE APROBACION DEL ESTUDIO DE
FACTIBILIDAD.

9.5.4 LOS TRIBUTOS MUNICIPALES SE APLICARAN DE ACUERDO CON
LAS NORMAS VIGENTES A LA FECHA DE APROBACION DEL ESTUDIO DE
FACTIBILIDAD.

9.6 QUE, EN EL MARCO DE ESTABILIDAD ADMINISTRATIVA REFERIDO
EN EL INCISO A) DEL ARTICULO 72” DEL TEXTO UNICO ORDENADO, SE
COMPRENDE LO SIGUIENTE:

9.6.1 EL DERECHO DE VIGENCIA DE LAS CONCESIONES MINERAS CON
LA TASA DE US$ 2.00 POR HECTAREA POR AÑO, Y EL DE LA CONCESION
DE BENEFICIO EL NUMERO DE UIT QUE CORRESPONDA SEGUN EL ARTICULO 46”
DEL TEXTO UNICO ORDENADO .

9.6.2 LAS DEMAS CONTENIDAS EN EL TEXTO UNICO ORDENADO Y SU
REGLAMENTO.

EN CONSECUENCIA, LOS MECANISMOS, TASAS Y DISPOSITIVOS LEGALES
DE APLICACION A LO ESTABLECIDO EN LAS SUB-CLAUSULAS 9.5 Y 9.6
SON LOS SIGUIENTES:

PARA (9.5.1: EL DECRETO LEGISLATIVO N”* 774, TAMBIEN EL
CAPITULO 111 DEL TITULO NOVENO DEL TEXTO UNICO ORDENADO, TAL
Y COMO HA SIDO MODIFICADO A LA FECHA DE APROBACION DEL ESTUDIO
DE FACTIBILIDAD. ADICIONALMENTE LOS INCISOS E) Y F) DEL
ARTICULO 72? DEL TEXTO UNICO ORDENADO.

EN LOS CASOS EN QUE EL TITULAR DEBA PAGAR IMPUESTO A LA RENTA
POR NO REINVERTIR PARTE O EL TOTAL DE SU UTILIDAD AL AMPARO DE
LO DISPUESTO EN EL INCISO B) DEL ARTICULO 72” DEL TEXTO UNICO
ORDENADO, LE RESULTARA DE APLICACION EL REGIMEN DEL IMPUESTO
A LA RENTA, CUYA ESTABILIDAD SE GARANTIZA EN LOS TERMINOS
PREVISTOS EN LA SUBCLAUSULA 9.5.

LA TASA APLICABLE DEL IMPUESTO A LA RENTA ES DE 30%.
PARA 9.5.2: EL INCISO C) DEL ARTICULO 72” DEL TEXTO UNICO

yal
Wo ciento

VEU riDOS
10

ORDENADO, SEGUN EL ARTICULO 6” DEL REGLAMENTO, EXCEPTO LO
RELATIVO A LOS DECRETOS LEYES 25764 Y 26009 QUE HAN SIDO
DEROGADOS POR EL DECRETO LEGISLATIVO N*775. EL DECRETO
LEGISLATIVO N* 775, CAPITULO IX DEL TITULO I TEXTO UNICO
ORDENADO DE LA LEY GENERAL DE ADUANAS APROBADO POR DECRETOS
SUPREMO N* 45-94-EF, ARTICULOS 159*, 160* Y 161”.

PARA 9.5.3: EL TEXTO UNICO ORDENADO DE LA LEY GENERAL DE
ADUANAS APROBADO POR DECRETO SUPREMO N” 45-94-EF. LOS
DERECHOS ARANCELARIOS SE APLICAN CON LA TASA DEL 15% Y 25%
SEGUN LO INDICADO EN EL DECRETO SUPREMO 100-93/EF.

PARA 9.5.4: EL ARTICULO 76” DEL TEXTO UNICO ORDENADO Y EL
ARTICULO 9” DEL REGLAMENTO. EL DECRETO LEGISLATIVO N* 776 Y,
ESPECIFICAMENTE, SUS ARTICULOS 17” INCISO D) Y 67”.

PARA 9.6.1: LOS ARTICULOS 39”, 46”, 47%, 60” Y 61” DEL TEXTO
UNICO ORDENADO.

PARA 9.6.2: LOS INCISOS G), K) Y L) DEL ARTICULO 72* Y EL
INCISO F) DEL ARTICULO 80” DEL TEXTO UNICO ORDENADO.

ASIMISMO, EL ESTADO OTORGA AL TITULAR LAS SIGUIENTES
GARANTIAS CONTENIDAS EN LOS INCISOS H) E 1) DEL ARTICULO
72% Y C) DEL ARTICULO 80” DEL TEXTO UNICO ORDENADO:

A) NO DISCRIMINACION EN MATERIA CAMBIARIA EN LO REFERENTE
A REGULACION U OTRAS MEDIDAS DE POLITICA ECONOMICA QUE
DICTAMINE.

B) LIBERTAD DE REMISION DE UTILIDADES, DIVIDENDOS, RECURSOS
FINANCIEROS Y LIBRE DISPONIBILIDAD DE MONEDA EXTRANJERA EN
GENERAL.

C) NO DISCRIMINACION EN TODO LO QUE SE REFIERE A MATERIA
CAMBIARIA EN GENERAL.

CLAUSULA DECIMA : DE LAS OTRAS Y/O NUEVAS DISPOSICIONES
LEGALES .

SIN PERJUICIO DE LO ESTABLECIDO EN 9.2, SUB-PARAGRAFO A) :
Ll QUEDA EXPRESAMENTE ESTABLECIDO QUE NO LE SERA DE
APLICACION AL TITULAR, LEY O REGLAMENTO ALGUNO POSTERIOR A LA
FECHA DE APROBACION DEL ESTUDIO DE FACTIBILIDAD QUE, DIRECTA
O INDIRECTAMENTE, DESNATURALICE LAS GARANTIAS PREVISTAS EN LA
CLAUSULA NOVENA, SALVO EL CASO DE TRIBUTOS SUSTITUTORIOS EN
QUE SERA DE APLICACION LO PREVISTO EN EL ARTICULO 87* DEL
TEXTO UNICO ORDENADO, O SI EL TITULAR OPTASE POR ACOGERSE A
LO DISPUESTO POR EL ARTICULO 88” DEL MISMO CUERPO LEGAL.

10.2 QUEDARA IGUALMENTE EXENTO DE CUALQUIER GRAVAMEN U
OBLIGACION QUE PUDIERA SIGNIFICARLE DISMINUCION DE SU
DISPONIBILIDAD DE EFECTIVO, TALES COMO INVERSIONES FORZOSAS,
PRESTAMOS FORZOSOS O ADELANTOS DE TRIBUTOS, SALVO LAS TASAS
POR SERVICIOS PUBLICOS.

CLAUSULA DECIMO PRIMERA: DE LAS FACILIDADES Y CONCESIONES

TELE PARA LA DEBIDA EJECUCION DEL PRESENTE CONTRATO EL
ESTADO, DE CONFORMIDAD CON LAS DISPOSICIONES LEGALES

223
Tru citatos
VEINTITEES
11

VIGENTES, OTORGARA AL TITULAR LAS CONCESIONES,
AUTORIZACIONES, PERMISOS, SERVIDUMBRES, EXPROPIACIONES,
DERECHOS DE AGUA, DERECHOS DE PASO, DERECHOS DE VIAS Y DEMAS
FACILIDADES, SIEMPRE Y CUANDO CUMPLA CON LOS REQUISITOS
SEÑALADOS EN LA LEY. ASIMISMO LE OTORGARA TODOS LOS DERECHOS
PREVISTOS EN EL ARTICULO 37” DEL TEXTO UNICO ORDENADO.

E EL TITULAR O SUS CONTRATISTAS AUTORIZADOS PODRAN
CONSTRUIR INSTALACIONES TEMPORALES PARA ATENDER LAS
DIFERENTES AREAS DE TRABAJO DEL "PROYECTO CAJAMARQUILLA Y
OTROS", PREVIA AUTORIZACION DE LA DIRECCION GENERAL DE
MINERIA, DEBIENDO PONER EN SU CONOCIMIENTO, POR ANTICIPADO,
LA FECHA DE RETIRO DE TALES OBRAS.

CLAUSULA DECIMO SEGUNDA: DEL CASO FORTUITO O FUERZA MAYOR.

SI POR CAUSAS DE HUELGAS, ACTOS DEL GOBIERNO, TUMULTOS,
MOTINES, INUNDACIONES, TERREMOTOS, ERUPCIONES VOLCANICAS,
HUAICOS, EPIDEMIAS U OTRAS CAUSAS DERIVADAS DEL CASO FORTUITO
O FUERZA MAYOR, DEBIDA Y OPORTUNAMENTE ACREDITADA ANTE LA
DIRECION GENERAL DE MINERIA, SE IMPIDIERA CUMPLIR O SE
DEMORASE EL CUMPLIMIENTO DE LAS OBLIGACIONES INDICADAS EN
ESTE CONTRATO, DICHO IMPEDIMENTO O DEMORA NO CONSTITUIRA
INCUMPLIMIENTO DEL CONTRATO Y EL PLAZO PARA CUMPLIR CUALQUIER
OBLIGACION INDICADA EN EL PRESENTE INSTRUMENTO SERA EXTENDIDO
POR EL TIEMPO CORRESPONDIENTE AL PERIODO O PERIODOS DURANTE
LOS CUALES EL TITULAR HAYA ESTADO IMPEDIDO DE CUMPLIR O HAYA
DEMORADO SUS OBLIGACIONES CONTRACTUALES, COMO CONSECUENCIA
DE LAS RAZONES ESPECIFICADAS EN ESTA CLAUSULA.

CLAUSULA DECIMO TERCERA : DE LOS DISPOSITIVOS LEGALES
APLICABLES.

SIN PERJUICIO DE LO ESTABLECIDO EN 9.2, SUB-PARAGRAFO A), LAS
REFERENCIAS A LEYES, DECRETOS LEGISLATIVOS, DECRETOS LEYES,
DECRETOS SUPREMOS Y OTRAS DISPOSICIONES LEGALES EN ESTE
INSTRUMENTO, SE ENTIENDE REALIZADAS DE ACUERDO CON LOS TEXTOS
EXISTENTES A LA FECHA DE APROBACION DEL ESTUDIO DE
FACTIBILIDAD; Y NO INTERFIEREN, LIMITAN O DISMINUYEN LOS
DERECHOS DEL TITULAR PARA GOZAR DE TODOS LOS BENEFICIOS
PREVISTOS POR LA LEGISLACION VIGENTE A LA FECHA DE APROBACION
DEL ESTUDIO DE FACTIBILIDAD PARA EFECTO DE LO QUE SE
GARANTIZA CON ESTE CONTRATO; NI LO EXIME DEL CUMPLIMIENTO DE
LAS OBLIGACIONES PREVISTAS EN LA LEGISLACION VIGENTE
APLICABLE A LA FECHA DE APROBACION DEL ESTUDIO DE
FACTIBILIDAD, O EN LAS DISPOSICIONES QUE SE DICTEN
POSTERIORMENTE, SIEMPRE QUE ESTAS ULTIMAS NO SE OPONGAN A LAS
GARANTIAS OTORGADAS POR EL PRESENTE CONTRATO.

CLAUSULA DECIMO CUARTA : DE LA INVARIABILIDAD DEL CONTRATO

ESTE CONTRATO NO PUEDE SER MODIFICADO UNILATERALMENTE POR
ALGUNA DE LAS PARTES. PARA SU MODIFICACION SE PRECISARA EL
OTORGAMIENTO DE ESCRITURA PUBLICA, UNA VEZ QUE LAS PARTES
CONTRATANTES HAYAN LLEGADO A UN ACUERDO RESPECTO A DICHA
MODIFICACION.

324
Ticas

VE TNTICuA No
12

CLAUSULA DECIMO QUINTA : DE LA NO ADJUDICACION DEL CONTRATO

ESTE CONTRATO NO PODRA SER OBJETO DE CESION, ADJUDICACION,
APORTE U OTRO MODO DE TRANSFERENCIA O ADJUDICACION, SIN
CONSENTIMIENTO PREVIO Y EXPRESO DEL ESTADO.

CLAUSULA DECIMO SEXTA : DE LA RESOLUCION DEL CONTRATO

CONSTITUYE CAUSAL DE RESOLUCION DEL PRESENTE CONTRATO:

16.1 EL INCUMPLIMIENTO DE LO PACTADO EN LAS CLAUSULAS DECIMO
CUARTA Y DECIMO QUINTA.

16.2 EL INCUMPLIMIENTO DE LA EJECUCION DEL ESTUDIO DE
FACTIBILIDAD EN EL PLAZO PACTADO EN 4.2, SALVO CAUSAS DE
FUERZA MAYOR O CASO FORTUITO, ASI COMO DE LA PRESENTACION DE
LAS DECLARACIONES JURADAS AL TERMINO DE LAS OBRAS.

16.3 SI EL TITULAR NO LEVANTARA LAS OBSERVACIONES EN LOS
PLAZOS Y CONDICIONES ESTABLECIDOS EN 7.2.

16.4 SOLAMENTE EN LO QUE CORRESPONDE A LA GARANTIA DE
ESTABILIDAD TRIBUTARIA, EL INCUMPLIMIENTO, POR PARTE DEL
TITULAR, DEL REGIMEN TRIBUTARIO QUE SE GARANTIZA EN EL
PRESENTE CONTRATO, DE CONFORMIDAD CON LO ESTABLECIDO EN EL
ARTICULO 89” DEL TEXTO UNICO ORDENADO Y DEMAS DISPOSICIONES
VIGENTES A LA FECHA DE APROBACION DEL ESTUDIO DE FACTIBILIDAD
(ARTICULO 3” DEL DECRETO LEGISLATIVO 771).

CLAUSULA DECIMO SETIMA : DE LA ENTRADA EN VIGENCIA

EL PRESENTE CONTRATO ENTRARA EN VIGENCIA EN LA FECHA DE SU
SUSCRIPCION POR LAS PARTES, SIN PERJUICIO DE SU ELEVACION A
ESCRITURA PUBLICA Y DE SU INSCRIPCION EN EL REGISTRO PUBLICO
DE MINERIA.

CLAUSULA DECIMO OCTAVA : DEL DOMICILIO

PARA LOS EFECTOS DE ESTE CONTRATO Y DE TODA NOTIFICACION
JUDICIAL O EXTRAJUDICIAL QUE SE LE DIRIJA, EL TITULAR SEÑALA
COMO SU DOMICILIO EN LIMA EL QUE FIGURA EN LA INTRODUCCION DE
ESTE INSTRUMENTO. TODO CAMBIO DEBERA HACERSE EN FORMA QUE
QUEDE SITUADO DENTRO DEL RADIO URBANO DE LA GRAN LIMA, DE MODO
QUE SE REPUTARAN VALIDAS LAS NOTIFICACIONES Y COMUNICACIONES
DIRIGIDAS AL DOMICILIO ANTERIOR, MIENTRAS NO SE HAYA
COMUNICADO DICHO CAMBIO MEDIANTE CARTA NOTARIAL A LA DIRECION
GENERAL DE MINERIA, SUPERINTENDENCIA NACIONAL DE
ADMINISTRACION TRIBUTARIA Y BANCO CENTRAL.

CLAUSULA DECIMO NOVENA: ENCABEZAMIENTO DE LAS CLAUSULAS

LOS ENCABEZAMIENTOS O TITULOS DE LAS CLAUSULAS DE ESTE
CONTRATO HAN SIDO INSERTADOS UNICAMENTE PARA FACILITAR SU
USO.

CLAUSULA VIGESIMA : DE LOS GASTOS Y TRIBUTOS QUE OCASIONE EL
CONTRATO .

TODOS LOS GASTOS Y TRIBUTOS RELACIONADOS CON LA CELEBRACION

35
TrESCIENTO)
YE TUNES
13

DE ESTE CONTRATO SERAN DE CARGO EXCLUSIVO DEL TITULAR,
INCLUYENDO UN JUEGO DE TESTIMONIO Y COPIA SIMPLE PARA LA
DIRECCION GENERAL DE MINERIA, SUPERINTENDENCIA NACIONAL DE
ADMINISTRACION TRIBUTARIA Y BANCO CENTRAL.

AGREGUE USTED SEÑOR NOTARIO LO QUE SEA DE LEY, CUIDANDO DE
PASAR LOS PARTES PERTINENTES AL REGISTRO PUBLICO DE MINERIA
PARA SU CORRESPONDIENTE INSCRIPCION.

CLAUSULA ADICIONAL: ARTICULO 205? DEL TEXTO UNICO
ORDENADO .

EN CASO DE CELEBRACION DE CONTRATO DE RIESGO COMPARTIDO, EL
TITULAR REALIZARA SUS ACTIVIDADES CON PLENA AUTONOMIA Y AL
AMPARO DE LAS NORMAS QUE RIJAN LA ACTIVIDAD PRIVADA Y NO
ESTARA SUJETO A RESTRICCION O LIMITACION ALGUNA O NORMA DE
CONTROL APLICABLE AL SECTOR PUBLICO NACIONAL O A LA
ACTIVIDAD EMPRESARIAL DEL ESTADO.

LIMA, 15 DE FEBRERO DE 1995

MINE AA] A
QA

326.
Thcicien Tos
VETA TS
ANEXO _I

- NOMBRE DE LA EMPRESA : SOCIEDAD MINERA REFINERIA DE ZINC
DE CAJAMARQUILLA S.A.

So - CONCESION DE BENEFICIO: REFINERIA DE ZINC
RESOLUCION DIRECTORAL : NO 129-91-EM/DGM
AREA s 384 hectáreas

CAPACIDAD INSTALADA 93,000 TM/AÑO
TOSCA)

VETA) Tiocho

ANEXO Il

RESUMEN DEL PROGRAMA DE INVERSIONES (US$ miles)

1995 1996

INVERSION MAYOR A

(> US$ 100,000 ) $ 4,975

INVERSION MENOR A

(>$ 20,000,<$ 100,000) 575
NO RUTINARIAS
((< $ 20,000 ) 347
TOTAL $ 5,917
FASE LE
1999 - 2005 TOTAL

Asegurar la capacidad de producción a largo plazo para
los activos existentes,

Ampliación de la capacidad de producción,

Asegurar el suministro confiable a largo plazo de
energía eléctrica,

Asegurar el suministro adicional a largo plazo de
concentrados a través de inversiones en operación o en
nuevos proyectos mineros,

Denuncios y/o adquisición de derechos mineros a fin de
prospectar, explorar desarrollar y explotarlos para
que puedan aportar el suministro de concentrados a la
Refinería de Zinc.

$ FASE 11 $ 50,003

